DETAILED ACTION
***Application 16/155,048 is reopened, withdrawing finality and vacating the previous office Action***
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Non-Final Action for Application Serial No. 16/155,048. Claims 1, 3-10, 12-19 and 21-23 have been examined and fully considered. 
Claims 1, 3-10, 12-19 and 21-23 are pending in Instant Application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments/Rejections
In regard to the Appellant arguments/remarks, see appeal brief filed 07/26/2022, with respect to the rejection(s) of claim(s) 1, 10 and 19 have been fully considered. Furthermore, Examiner finds the appellant arguments persuasive regarding obviousness rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 10, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilaf et al. (US 2019/0271767) in view of  Dmitry Kangin (“Intelligent Video Surveillance”).
	Regarding claim 1, Keilaf discloses a method, comprising: receiving, in a vehicle, moving object data determined by processing columns of lidar sensor data acquired by a stationary lidar sensor performing a scan of a field of view (see at least Figure 1; and Para. [0075], “LIDAR system 100 may be fixed to a stationary object associated with host 210 (e.g. a building, a tripod) or to a portable system associated with host 210 (e.g., a portable computer, a movie camera). Consistent with the present disclosure, LIDAR system 100 may be connected to host 210, to provide outputs of LIDAR system 100 (e.g., a 3D model, a reflectivity image) to host 210. Specifically, host 210 may use LIDAR system 100 to aid in detecting and scanning the environment of host 210 or any other environment” ***One of ordinary skill in the art would understand that lidar sensor data are programmed in column formats***), and…, wherein the stationary lidar sensor acquires the columns of lidar sensor data in a sequence from left to right (see at least Para. [0056], “a LIDAR system may be configured to detect objects by scanning the environment of LIDAR system. The term "scanning the environment of LIDAR system ” broadly includes illuminating the field of view or a portion of the field of view of the LIDAR system. In one example, scanning the environment of LIDAR system may be achieved by moving or pivoting a light deflector to deflect light in differing directions toward different parts of the field of view”) and transmits the columns of lidar sensor data to a traffic infrastructure computing device (see at least Para. [0075], “LIDAR system 100 is connected to a host 210 . Consistent with the present disclosure, the term " host " refers to any computing environment that may inter face with LIDAR system 100 , it may be a vehicle system (e.g., part of vehicle 110), a testing system, a security system, a surveillance system, a traffic control system, an urban modelling system, or any system that monitors its surroundings. Such computing environment may include at least one processor and/or may be connected LIDAR system 100 via the cloud”) which processes the columns of lidar sensor data in an order of the sequence as soon as they are acquired to determine moving object data, such that a portion of the columns of lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view (see at least Para. [0284], “elements sequentially collect reflected light from different sub-regions of the FOV of FIG. 14 in order to complete a full scan of the FOV). The primary difference would be that the array of detection elements in the scanning type system would be available for imaging each individually imaged sub-region of the full FOV as the full FOV is scanned (e.g., as in the technique illustrated in FIG. 4B). Returning to FIG. 14, the detector may have a plurality of detection elements 1402 arranged so as to cover different regions of the FOV, e.g., FOV 1400. For the clarity of the diagram and as an example only, a matrix of 6x8 detection element illustrated the different detection elements and the different regions of the FOV. In practice, a detector may have many more detection elements. The matrix of detection elements 1402 corresponds with the FOV, such that each detection element receives reflections from the associated portion of the FOV 1400 . In an initial scan of the FOV (e.g., an initial flash of the FOV using one or more pulses of incident light provided to the FOV), each detection element may have an initial amplification setting . After the initial scanning cycle, based on the reflection signals received by sensor 116 at each of the available detection elements , processor 118 may alter the amplification level associated with one or more of the detection elements 1402 in the sensor ” ***Examiner interprets when the moving object data is received in the captured data when the lidar begins scanning the environment. Upon scanning the surroundings of the vehicle this data is processed before the stationary lidar sensor has completed the scan of the field of view***); and operating the vehicle based on the moving object data (see at least Para. [0068], “vehicle 110 ( either a road-vehicle, aerial vehicle, or watercraft ) may use LIDAR system 100 to aid in detecting and scanning the environment in which vehicle 110 is operating”).
	Keilaf does not explicitly teach 
	…processed using typicality and eccentricity data analysis (TEDA)… 
	However, in the same field of endeavor, Kangin teaches
	…processed typicality and eccentricity data analysis (TEDA) (see at least Abstract: pp. 1, “object detection and classification is based on the evolving systems concept and the new Typicality-Eccentricity Data Analytics (TEDA) framework”) …
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Keilaf by combining …processed typicality and eccentricity data analysis (TEDA)… as taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification (see at least Page 14, Paragraph 2).
Regarding Claim 10, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Keilaf discloses a system, comprising a processor (see at least Para. [0066], “at least one processor may include more than one processor”); and 
	a memory, the memory including instructions to be executed by the processor (see at least Para. [0066], “executing instructions or performing logic operations. The instructions executed by at least one processor may, for example, be pre-loaded into a memory integrated with or embedded into the controller or may be stored in a separate memory”) to…
Regarding Claim 13, Keilaf in view of Kangin teaches the system of claim 10.  Keilaf teaches wherein determining moving object information, however, Keilaf does explicitly teach:
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA.
	However, in the same field of endeavor, Kangin teaches
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image (see at least Page. 111, “The mean intensities for the foreground and the background pixels”) formed by TEDA (see at least Page. 150, “multiple object tracking as a rigid motion segmentation problem evolved into the domain-independent Bayesian filter and a toolset of algorithms for video analytics. The object detection algorithms also join the ideas of evolving systems with fuzzy systems and TEDA frameworks”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Keilaf in view of Kangin by combining determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification (see at least Page 14, Paragraph 2).	
Regarding Claim 21, Keilaf in view of Kangin teaches the system of claim 10. Keilaf further discloses wherein the sequential columns of lidar sensor data are included in a field of view and portions of the lidar sensor data including the moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the field of view (see at least Para. [0056], “a LIDAR system may be configured to detect objects by scanning the environment of LIDAR system. The term "scanning the environment of LIDAR system” broadly includes illuminating the field of view or a portion of the field of view of the LIDAR system . In one example, scanning the environment of LIDAR system may be achieved by moving or pivoting a light deflector to deflect light in differing directions toward different parts of the field of view. In another example, scanning the environment of LIDAR system may be achieved by changing a positioning (i. e. location and/or orientation) of a sensor with respect to the field of view” and Para. [0284], “FIG. 14 shows an exemplary arrangement of detection elements 1402 of a detector (e. g., in a flash-type or staring system), which may be applicable in a flash-type LIDAR system. Of course, similar principles discussed with respect to the example shown in FIG . 14 also apply to scanning type LIDAR systems (e.g., detector 116 for which the nxm array of detection elements sequentially collect reflected light from different sub-regions of the FOV of FIG. 14 in order to complete a full scan of the FOV). The primary difference would be that the array of detection elements in the scanning type system would be available for imaging each individually imaged sub-region of the full FOV as the full FOV is scanned (e.g., as in the technique illustrated in FIG. 4B). Returning to FIG. 14, the detector may have a plurality of detection elements 1402 arranged so as to cover different regions of the FOV, e.g., FOV 1400” ***Examiner interprets when the moving object data is received in the captured data when the lidar begins scanning the environment. Upon scanning the surrounding of the vehicle this data is processed before the stationary lidar sensor has completed the scan of the field of view ***).
Claim(s) 3-5, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilaf in view of Kangin, and in view of Boon et al. (US 20160300357).
Regarding claim 3, Keilaf in view of Kangin teaches the method of claim 1. Keilaf does not explicitly teach
	 wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window and combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity.  
	However, in the same field endeavor, Kangin teaches
	wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window (see at least Page. 85, “TEDA scores can be expressed through mean, variance and covariance, each of which can be updated recursively”).	
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Keilaf in view of Kangin by combining wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification (see at least Page 14, Paragraph 2).	
	Neither Keilaf nor Kangin explicitly teach
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity.
	However, the pertinent art Boon teaches	
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels (see at least Para. [0049], “With reference to FIGS. 4-8, the method starts in a step 110. The frame O (Image 0) is selected as a current frame in a step 112. For each of the pixel locations 22 in the current frame (e.g., Image 0), a respective EW running mean is set (e.g., updated) in a step 114, a respective EW running variance is set (e.g., updated) in a step 116, and a respective determination is made in a step 120 whether the pixel location 22 is a "foreground pixel" or a "background pixel"”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify  Keilaf in view of Kangin by combining current pixel values with pixel mean and pixel variance to determine foreground pixels as taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation (see at least Para. [0031]) 
	Regarding Claim 4, the combination of Keilaf, Kangin and Boon teaches the method of claim 3. Keilaf teaches determining moving object information, however, Keilaf does not explicitly teach:
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA.
	However, in the same field of endeavor, Kangin teaches
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image (see at least Page. 111, “The mean intensities for the foreground and the background pixels”) formed by TEDA (see at least Page. 150, “multiple object tracking as a rigid motion segmentation problem evolved into the domain-independent Bayesian filter and a toolset of algorithms for video analytics. The object detection algorithms also join the ideas of evolving systems with fuzzy systems and TEDA frameworks”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art at time of filing the invention to further modify Keilaf, Kangin and Boon by combining determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification (see at least Page 14, Paragraph 2).
	Regarding Claim 5, the combination of Keilaf, Kangin, and Boon teach the method of claim 4. Neither Keilaf nor Kangin explicitly teach wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images.
	However, the pertinent art Boon teaches
	wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images	 (see at least Para. [0017], “As the scene 14 is monitored, the ECU 20 "learns" what the empty scene 14 looks like. When the ECU 20 detects a frame that looks different the 'learned' empty scene, the ECU 20 identifies the change in the image as an atypical object 16 in the area of interest 14; and Para. [0044], Using a larger weight to update the EW running mean when a pixel location transitions from foreground to background helps to remove any effects of foreground that may have "leaked" into that value, and also helps keep pace with changes due to dynamic background conditions and/or exposure changes that may have occurred while the pixel location was labeled as foreground”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Keilaf, Kangin and Boon by combining wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation (see at least Para. [0031]).
Regarding Claim 12, the combination of Keilaf in view of Kangin teaches the system of claim 10.  Keilaf does not explicitly disclose wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window.
	However, in the same field of endeavor, Kangin teaches 
	 wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window (see at least Page. 85, “…TEDA scores can be expressed through mean, variance and covariance, each of which can be updated recursively”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Keilaf in view of Kangin by combining TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification (see at least Page 14, Paragraph 2).
	Neither Keilaf nor Kangin explicitly teach
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity.
	However, the pertinent art Boon teaches	
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels (see at least Para. [0049], “With reference to FIGS. 4-8, the method starts in a step 110. The frame O (Image 0) is selected as a current frame in a step 112. For each of the pixel locations 22 in the current frame (e.g., Image 0), a respective EW running mean is set (e.g., updated) in a step 114, a respective EW running variance is set (e.g., updated) in a step 116, and a respective determination is made in a step 120 whether the pixel location 22 is a "foreground pixel" or a "background pixel"”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Keilaf in view of Kangin by combining current pixel values with pixel mean and pixel variance to determine foreground pixels as taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation (see at least Para. [0031]).
	Regarding Claim 14, the combination of Keilaf, Kangin, and Boon teaches the system of claim 13. Neither Keilaf nor Kangin explicitly teach wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images.
	However, the pertinent art Boon teaches
	wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images	 (see at least Para. [0017], “As the scene 14 is monitored, the ECU 20 "learns" what the empty scene 14 looks like. When the ECU 20 detects a frame that looks different the 'learned' empty scene, the ECU 20 identifies the change in the image as an atypical object 16 in the area of interest 14”; and Para. [0044], “Using a larger weight to update the EW running mean when a pixel location transitions from foreground to background helps to remove any effects of foreground that may have "leaked" into that value, and also helps keep pace with changes due to dynamic background conditions and/or exposure changes that may have occurred while the pixel location was labeled as foreground”).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to further modify Keilaf in view Kangin by combining wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images as taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation (see at least Para. [0031]).
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilaf, Kangin and Boon, and in view of Minister et al. (US 20170242442) and in view of Ai et al. (US 20170193312).
Regarding claim 6,  the combination of Keilaf, Kangin and Boon teaches the method of claim 5. The combination of Keilaf, Kangin and Boon does not explicitly teach wherein moving object information is projected onto a map centered on the vehicle based on a 3D lidar sensor pose and lidar sensor field of view Page 2 of 9a 3D vehicle pose. 
	However, in the same field of endeavor, Minister teaches
	wherein moving object information is projected onto a map centered on the vehicle (see at least Para. [0020], “a controller onboard a vehicle selects an image (or imaging data) of a region from first imaging device (or camera) onboard the vehicle based on a relationship between a time associated with the image and a frequency associated with a ranging device scanning the environment around the vehicle” and Para. [0115], “The computing device architecture 100 of FIG. 1 includes a CPU 102, where computer instructions are processed; a display interface 104 that acts as a communication interface and provides functions for rendering video, graphics, images, and texts on the display. In certain embodiments of the disclosed technology, the display interface 104 can be directly connected to a local display, such as a touch-screen display associated with a mobile computing device. In another example embodiment, the display interface 104 can be configured for providing data, images, and other information for an external/remote display that is not necessarily physically connected to the mobile computing device”) based on lidar sensor field of view (see at least Para. [0021], “an optimal sampling time for the camera is calculated or otherwise determined based on when the line-of-sight of the lidar is aligned substantially parallel with the field of view of the camera (e.g., when the lidar line-of-sight is parallel to the bisector of the camera field of view)”) and a 3D vehicle pose (see at least Para. [0023], “the surface of the ground looks like in the image data based on the three-dimensional position and orientation of the vehicle”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Keilaf, Kangin and Boon by combining moving object information is projected onto a map centered on the vehicle based on a 3D lidar sensor pose as taught by Minister. One would be motivated to make this modification in order to convey that
the object detection, classification, and analysis based on the image data may be improved, which, in turn, also improves autonomous operation of the vehicle by virtue of the commands for operating the vehicle being influenced by the objects in the environment in the vicinity of the vehicle (see at least Para. [0022]).
	The combination of Keilaf, Kangin, Boon and Minister teaches a lidar sensor, however, neither reference explicitly teach a 3D lidar sensor pose.
	However, Ai teaches
	…a 3D lidar sensor pose (see at least Para. [0191], “a LiDAR sensor can be used to obtain LiDAR data from a traffic sign by emitting a beam of energy that reflects off of the traffic sign back to the LiDAR sensor for detection. LiDAR data can comprise a series of LiDAR points which represent portions of the traffic sign that were impacted by the beam emitted by the LiDAR sensor. A 3D LiDAR point can contain position information and a corresponding retro-intensity value”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the combination of Keilaf, Kangin, Boon and Minister and combine a 3D lidar sensor pose taught by Ai. One of ordinary skill in the art would have been motivated to improve the performance of the existing algorithm on the datasets containing different roadway function levels (i.e. different sign types and visual conditions) and data collection sources (i.e. different data qualities, resolutions, etc.)(see at least Para. [0264]). 
Regarding Claim 15, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.
Claim(s) 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilaf, Kangin, Boon and Ai as applied to claim 6 and 15 above, and further in view of Fan et al. (US 2019/0086925).
	Regarding Claim 7, the combination of Keilaf, Kangin, Boon, Minister and Ai teach the method of claim 6. The combination of Keilaf, Kangin, Boon and Minister and Ai teaches wherein operating the vehicle, however, neither reference explicitly teach where the method operating the vehicle includes determining a polynomial function that includes predicted vehicle trajectories, wherein predicted vehicle trajectories include location, direction, speed, and lateral and longitudinal accelerations
	However, in the same field of endeavor, Fan teaches
	where operating the vehicle includes determining a polynomial function that includes predicted vehicle trajectories (see at least Para. [0089], “Processing 1100 may be performed by processing logic which may include software, hardware, or a combination thereof. For example, process 1100 may be performed by path planning module 521 of an autonomous vehicle. Referring to FIG. 11, at block 1101, processing logic segments a first path trajectory selected from an initial location of the ADV into a number of path segments, where each path segment is represented by a polynomial function. At block 1102, processing logic selects an objective function in view of the polynomial functions of the path segments for smoothing connections between the path segments. At block 1103, processing logic defines a set of constraints to the polynomial functions of the path segments based on adjacent path segments in view of at least a road boundary and an obstacle perceived by the ADV”), wherein predicted vehicle trajectories include location, direction, speed, and lateral and longitudinal accelerations (see at least Para. [0038], “Driving statistics 123 include information indicating the driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicles (e.g., speeds, accelerations, decelerations, directions) captured by sensors of the vehicles at different points in time. Driving statistics 123 may further include information describing the driving environments at different points in time, such as, for example, routes (including starting and destination locations), MPOIs, road conditions, weather conditions, etc.”; and Para. [0090], “defining a set of constraints to the polynomial functions of the path segments includes defining a set of initial constraints representing an initial location, a direction, and/or a curvature of the ADV. In one embodiment, defining a set of constraints to the polynomial functions of the path segments includes defining an upper and a lower boundary constraint representing a road boundary. In one embodiment, the polynomial functions of the path segments are fifth order polynomial functions. In one embodiment, the polynomial functions are lateral units expressed as a function of station units in a station-lateral coordinate system”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the method according to claim 5 taught in the combination of Keilaf, Kangin, Boon, Minister and Ai and combine operating the vehicle includes determining a polynomial function that includes predicted vehicle trajectories, wherein predicted vehicle trajectories include location, direction, speed, and lateral and longitudinal accelerations taught by Fan. One of ordinary skill in the art would have been motivated to make this modification in order to an optimized objective function based on the QP optimization to control the ADV autonomously (see at least Abstract).
Regarding Claim 8, the combination of Keilaf, Kangin, Boon, Minister, Ai and Fan teaches the method of claim 7. Minister further teaches wherein determining the polynomial function includes determining a destination location on the map (see at least Para. [0040], “The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Keilaf, Kangin, Boon, Minister, Ai and Fan by combining determining the polynomial function includes determining a destination location on the map as taught by Minister. One would be motivated to make this modification in order to convey that the object detection, classification, and analysis based on the image data may be improved, which, in turn, also improves autonomous operation of the vehicle by virtue of the commands for operating the vehicle being influenced by the objects in the environment in the vicinity of the vehicle (see at least Para. [0022]).
Regarding Claim 9, the combination of Minister, Kangin, Boon, Minister, Ai and Fan teach the method of claim 8. Minister further teaches wherein determining the polynomial function includes avoiding collisions or near-collisions with moving objects (see at least Para. [0044], “the controller 34 and/or processor 44 may calculate or otherwise determine a route for autonomously operating the vehicle 10 and corresponding actuator commands for controlling the lateral or longitudinal movement of the vehicle along the route in a manner that avoids any collisions or conflicts with the object and adheres to any applicable safety buffers, minimum following distances, minimum separation distances”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Keilaf, Kangin, Boon, Minister, Ai and Fan by combining determining the polynomial function includes avoiding collisions or near-collisions with moving objects as taught by Minister. One would be motivated to make this modification in order to convey that the object detection, classification, and analysis based on the image data may be improved, which, in turn, also improves autonomous operation of the vehicle by virtue of the commands for operating the vehicle being influenced by the objects in the environment in the vicinity of the vehicle (see at least Para. [0022]).
Regarding Claim 16, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.	
Regarding Claim 17, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.
Regarding Claim 18, the claim(s) recites analogous limitations to claim(s) 9 above, and
is/are therefore rejected on the same premise.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilaf et al. (US 2019/0271767) in view of  Dmitry Kangin (“Intelligent Video Surveillance”), in view of Minister et al. (US 20170242442).
Regarding claim 19, Keilaf discloses a system, comprising: 
	receiving, in a vehicle, moving object data determined by processing columns of lidar sensor data acquired by a stationary lidar sensor performing a scan of a field of view (see at least Figure 1; and Para. [0075], “LIDAR system 100 may be fixed to a stationary object associated with host 210 (e.g. a building, a tripod) or to a portable system associated with host 210 (e.g., a portable computer, a movie camera). Consistent with the present disclosure, LIDAR system 100 may be connected to host 210, to provide outputs of LIDAR system 100 (e.g., a 3D model, a reflectivity image) to host 210. Specifically, host 210 may use LIDAR system 100 to aid in detecting and scanning the environment of host 210 or any other environment” ***One of ordinary skill in the art would understand that lidar sensor data are programmed in column formats***), and …, wherein the Page 4 of 9Response Submitted September 27, 2021 App. No. 16/155,048 stationary lidar sensor acquires the columns of lidar sensor data in a sequence from left to right (see at least Para. [0056], “a LIDAR system may be configured to detect objects by scanning the environment of LIDAR system. The term "scanning the environment of LIDAR system ” broadly includes illuminating the field of view or a portion of the field of view of the LIDAR system. In one example, scanning the environment of LIDAR system may be achieved by moving or pivoting a light deflector to deflect light in differing directions toward different parts of the field of view”) and transmits the columns of lidar sensor data to a traffic infrastructure computing device (see at least Para. [0075], “LIDAR system 100 is connected to a host 210 . Consistent with the present disclosure, the term " host " refers to any computing environment that may inter face with LIDAR system 100 , it may be a vehicle system (e.g., part of vehicle 110), a testing system, a security system, a surveillance system, a traffic control system, an urban modelling system, or any system that monitors its surroundings. Such computing environment may include at least one processor and/or may be connected LIDAR system 100 via the cloud”) which processes the columns of lidar sensor data in an order of the sequence as soon as they are acquired to determine such that a portion of the columns of lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view (see at least Para. [0284], “elements sequentially collect reflected light from different sub-regions of the FOV of FIG. 14 in order to complete a full scan of the FOV). The primary difference would be that the array of detection elements in the scanning type system would be available for imaging each individually imaged sub-region of the full FOV as the full FOV is scanned (e.g., as in the technique illustrated in FIG. 4B). Returning to FIG. 14, the detector may have a plurality of detection elements 1402 arranged so as to cover different regions of the FOV, e.g., FOV 1400. For the clarity of the diagram and as an example only, a matrix of 6x8 detection element illustrated the different detection elements and the different regions of the FOV. In practice, a detector may have many more detection elements. The matrix of detection elements 1402 corresponds with the FOV, such that each detection element receives reflections from the associated portion of the FOV 1400 . In an initial scan of the FOV (e.g., an initial flash of the FOV using one or more pulses of incident light provided to the FOV), each detection element may have an initial amplification setting . After the initial scanning cycle, based on the reflection signals received by sensor 116 at each of the available detection elements , processor 118 may alter the amplification level associated with one or more of the detection elements 1402 in the sensor ” ***Examiner interprets when the moving object data is received in the captured data when the lidar begins scanning the environment. Upon scanning the surroundings of the vehicle this data is processed before the stationary lidar sensor has completed the scan of the field of view***); and …
	Keilaf does not explicitly teach
	means for controlling vehicle steering, braking and powertrain; and computer means for…
	…processed using typicality and eccentricity data analysis (TEDA)…
	…means for operating the vehicle based on the moving object information and the means for controlling steering, braking and powertrain.
	However, in the same field of endeavor, Kangin teaches
	…processed using typicality and eccentricity data analysis (TEDA) (see at least Abstract: pp. 1, “object detection and classification is based on the evolving systems concept and the new Typicality-Eccentricity Data Analytics (TEDA) framework”) …
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Keilaf by combining …processed typicality and eccentricity data analysis (TEDA)… as taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification (see at least Page 14, Paragraph 2).
	Neither Keilaf nor Kangin explicitly teach
	means for controlling vehicle steering, braking and powertrain; 
	…
	…means for operating the vehicle based on the moving object information and the means for controlling steering, braking and powertrain.
	However, in the same field of endeavor, Minister teaches
	 means for controlling vehicle steering, braking and powertrain (see at least Para. [0042], “That is, suitable software and/or hardware components of controller 34 (e.g., processor 44 and computer-readable storage device 46) are utilized to provide an autonomous driving system 70 that is used in conjunction with vehicle 10, for example, to automatically control various actuators 30 onboard the vehicle 10 to thereby control vehicle acceleration, steering, and braking, respectively, without human intervention”); 
	…
 	means for operating the vehicle based on the moving object information and the means for controlling steering, braking and powertrain (see at least Para. [0042], “That is, suitable software and/or hardware components of controller 34 (e.g., processor 44 and computer-readable storage device 46) are utilized to provide an autonomous driving system 70 that is used in conjunction with vehicle 10, for example, to automatically control various actuators 30 onboard the vehicle 10 to thereby control vehicle acceleration, steering, and braking, respectively, without human intervention”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Keilaf in view of Kangin by combining means for controlling vehicle steering, braking and powertrain; …means for operating the vehicle based on the moving object information and the means for controlling steering, braking and powertrain. as taught by Minister. One would be motivated to make this modification in order to convey that the object detection, classification, and analysis based on the image data may be improved, which, in turn, also improves autonomous operation of the vehicle by virtue of the commands for operating the vehicle being influenced by the objects in the environment in the vicinity of the vehicle (see at least Para. [0022]).	
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilaf in view of Kangin and as applied to claim 10 above, and further in view of Zhu et al. (US 10,059,334).
Regarding Claim 23, Keilaf in view of Kangin teaches the system of claim 10. Neither Keilaf nor Kangin teaches wherein operating the vehicle is based on a cognitive map of the environment determined based on moving object information.
	However, in the same field of endeavor, Zhu teaches:
	wherein operating the vehicle is based on a cognitive map (see at least Figure 7; col. 14, line 28 “a detailed map 714”; and col. 17, lines 33-38, “the vehicle's computer 110 may calculate a route using a map, its current location, and the destination. Based on the route (or as part of the route generation), the vehicle may determine a control strategy for controlling the vehicle along the route to the destination”) of the environment determined based on moving object information (see at least col. 9, lines 3-14, “FIG. 5 illustrates an example of vehicle 101 detecting surrounding objects. Using the sensors described above, autonomous vehicle 101 is capable of detecting surrounding vehicles 510-550. As indicated by directional arrows A1, B1, C, and D, vehicle 510 and vehicle 520 are currently traveling along the center lane, while autonomous vehicle 101 and vehicle 530 are traveling north in the right-hand lane. Upon detecting the surrounding vehicles, computer 10 system 110 may track and record the position and movement (e.g. velocity, heading, and acceleration) of each surrounding vehicle”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Keilaf in view of Kangin by combining wherein operating the vehicle is based on a cognitive map of the environment determined based on moving object information as taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to convey as the autonomous vehicle moves about its environment, the supplemental state information may improve the reliability and predictability of a given behavior model (see at least col. 11, lines 2-5).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts fail to explicitly teach wherein empirically determined constant learning rate is used to assign an exponentially decreasing weights to the pixels of the lidar sensor data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663